Case 1:18-cv-03019-RJD-RML Document 28-1 Filed 01/22/19 Page 1 of 3 PageID #: 238




          EXHIBIT 1
Case 1:18-cv-03019-RJD-RML Document 28-1 Filed 01/22/19 Page 2 of 3 PageID #: 239


   From:                   Heather Auyang
   To:                     Mark Schlachet
   Cc:                     Joe Tuffaha; Prashanth Chennakesavan (Prashanth.Chennakesavan@ltlattorneys.com)
   Bcc:                    Heather Auyang
   Subject:                RE: Status of Meet & Confer in CSC v. TP-Link
   Date:                   Friday, November 30, 2018 1:31:00 PM


   Mark,

   With respect to RFP Nos. 2, 5, and 6, we are in agreement only if such documents are available.

   TP-Link does not contest prong 1 of CPLR 302(a)(1).

   Regards,
   Heather

   From: Mark Schlachet [mailto:markschlachet@me.com]
   Sent: Friday, November 30, 2018 1:28 PM
   To: Heather Auyang <Heather.Auyang@ltlattorneys.com>
   Subject: Status of Meet & Confer in CSC v. TP-Link

   Heather,

   For the record, we have agreed that TP-Link will provide the documents requested by RFP’s
   2,5 and 6, limited however to the Model Nos. of TP-Link products purchased by Careful
   Shopper between 1/1/17 and 3/31/18, a list of which Model Nos. I will provide you. We do
   not agree as to RFP No.11, which we will discuss with Judge Levy in 4 minutes or so.

   Also, just to be on record, TP-Link stated in our earlier discussion with Judge Levy that Prong
   No. 2 of CPLR 302(a)(1) was the sole issue for decision, as TP-Link was not contesting the
   Constitutionality of the statute’s applicability, e.g. based on doing business in New York, o a
   regular flow of goods or other quantitative measure.

   If I am inaccurate in this, please advise.

   Thanks,

   Mark


   Mark Schlachet
   3515 Severn Road
   Cleveland, Ohio 44118
   (216)225-7559
   (216)932-5390(f)
   markschlachet@me.com
    
    
   This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally privileged. This e-mail message
   and any files transmitted with it are also subject to the attorney-client privilege and attorney work-product doctrine, and contain confidential
Case 1:18-cv-03019-RJD-RML Document 28-1 Filed 01/22/19 Page 3 of 3 PageID #: 240

   information intended only for the person(s) to whom this e-mail message is addressed. If you have received this e-mail message in error, please
   notify the sender immediately by telephone at (216) 896-0714 or by electronic mail to mschlachet@gmail.com and destroy the original message
   without making a copy. Thank you.


    
    
    
    
    
    
    
    
